Citation Nr: 1622456	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  07-18 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period on appeal prior to August 20, 2012 (excluding the time period from June 6, 2006, to July 31, 2006, when the Veteran was in receipt of a temporary total evaluation under 38 C.F.R. § 4.29), and in excess of 70 percent for the period on appeal from August 20, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period on appeal prior to August 20, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which granted service connection for PTSD and assigned an initial 30 percent rating, effective December 20, 2004.

In a July 2006 rating decision, a temporary total evaluation was assigned, effective from June 12, 2006, through July 31, 2006, due to the Veteran's hospitalization for PTSD.  Effective August 1, 2006, the rating was 30 percent.  In September 2010, the Board remanded the matter.  In an October 2011 rating decision, the rating was increased to 50 percent, effective November 9, 2010.  

In an April 2012 decision, the Board determined that a 50 percent rating, but no higher, was warranted for the entire appeal period.  In a May 2012 rating decision, the RO assigned a 50 percent rating, effective December 20, 2004, the date of the grant of service connection.  The Veteran appealed the Board's April 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Order, the Court vacated the April 2012 Board decision and remanded the matter to the Board for action consistent with the parties' December 2012 Joint Motion for Remand (Joint Motion).

In June 2013, the Board remanded the matters on appeal for additional development, to include providing an examination to determine the severity of the Veteran's PTSD and obtaining pertinent records.  As there has been substantial compliance with the Board's June 2013 remand directives, no further action is necessary in this regard. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

In May 2014, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective August 20, 2012, and granted TDIU, effective December 19, 2013.  In September 2015, the RO assigned an August 20, 2012, effective date for the grant of TDIU.

In light of the foregoing, the Board finds that the issues presently before the Board are: (1) entitlement to an initial rating in excess of 50 percent for PTSD for the period on appeal prior to August 20, 2012 (excluding the time period from June 6, 2006 to July 31, 2006, when the Veteran was in receipt of a temporary total evaluation under 38 C.F.R. § 4.29); (2) entitlement to a rating in excess of 70 percent for PTSD for the period on appeal from August 20, 2012; and (3) entitlement to a TDIU for the period on appeal prior to August 20, 2012.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD was productive of no more than occupational and social impairment, with deficiencies in most areas, to include work, family relations, and mood.

2.  It is reasonably shown that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation during the period on appeal from November 27, 2006.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to August 20, 2012, the criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  For the period on appeal from August 20, 2012, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a grant of TDIU have been met for the period on appeal from November 27, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's claim for an increased rating arises from his disagreement with the rating assigned when he was granted service connection, the Board finds that the Veteran's claim has been substantiated and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to VA's duty to assist, the Veteran was provided examinations in July 2005, November 2006, August 2007, November 2010, and December 2013.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Generally, these examinations are adequate to evaluate the nature and severity of his disability because the examiners provided sufficient descriptions of the Veteran's disability after performing thorough evaluations.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim for an Increased Rating for PTSD

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2015).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The Board notes that Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Here, a December 2004 mental health screening report documents adequate hygiene and indicates that the Veteran was well-oriented oriented at that time, but he did not appear to understand questions, had difficulty describing symptoms associated with his PTSD, and had anxiety associated with work stressors.  A clinician noted that the Veteran may have had some comprehension difficulties, indicating impaired cognitive functioning.  In addition, the Veteran showed little insight into his PTSD and his past difficulties suggested poor judgment at times.  He was not homicidal, and the reporting clinician assigned a GAF score of 65.

In a January 2005 statement, the Veteran reported having thoughts of suicide.

In July 2005, a VA examiner noted the Veteran's report that he is reminded daily of his experiences in Vietnam, has insomnia and wakes five times per night due to nightmares, checks the perimeter of his home at odd hours, has flashbacks and smells blood on a daily basis, has ongoing problems managing his anger and has been incarcerated during the 1990s as a result, withdraws from and alienates people, has outbursts of rage, screams at his family, and wishes he were dead.  He also reported depressed mood, episodic anxiety, panic attacks, hyperstartle, decreased concentration, auditory hallucinations, and having to leave work early at times due to his symptoms.  At that time, he did not talk to anyone at work and did not have extrafamilial relationships.

The examiner documented the following: linear thought process; chronic suicidal ideation with decompensation under stress; history of past suicide attempts; ability to maintain personal hygiene; orientation to person, place, and time; some memory loss or impairment; appropriate rate and flow of speech; no recent physical assaults; anhedonia; and impulse control problems.  The Veteran did not have visual hallucinations, did not have homicidal ideation at that time, did not demonstrate inappropriate behavior, and appeared capable of managing his financial affairs.  Although obsessive or ritualistic behavior was not demonstrated upon examination, the Veteran reported that he cleans obsessively at home.  The examiner assigned a GAF score of 45.

In his January 2006 notice of disagreement, the Veteran reported having flashbacks, nightmares, bad memories, depression, and anxiety.

As noted previously, the Veteran was hospitalized for worsening symptoms in June 2006.

A November 2006 examination report documents little change in the Veteran's symptoms, to include significant sleep impairment and hypervigilance.  Notably, the Veteran reported having problems controlling his anger, which is directed toward authority figures, and has received warnings at work as a result.  Again, he denied violence in recent years.  At that time, he was negative for delusions, hallucinations, and suicidal thoughts, plans, or intention.  He reported having homicidal thoughts when angry.  The examiner documented moderate depression and anxiety, and assigned a GAF score of 50.

VA treatment records dated February 2007 to May 2007 indicate that the Veteran's cognitive abilities were intact and he was negative for suicidal or homicidal ideation.  July 2007 VA treatment records document continued problems at work and a GAF score of 55.

In the May 2007 substantive appeal (VA Form 9), the Veteran's representative asserted that the Veteran clearly meets the requirements for a 70 percent rating because he demonstrates suicidal ideation/homicidal ideation, occupational/social impairment, personal avoidance, anxiety, sleep impairment, intrusive thoughts, and had a GAF score of 45.

Upon examination in August 2007, it was reported that the Veteran was seen for work-related stress three times over the course of the previous year, and he reported increased difficulty controlling his anger and that he threatened his boss and coworkers with physical harm several times.  Notably, he reported that psychotherapy helped him improve his ability to better control his anger, although he still got angry easily.  The Veteran did not lose any time at work due to PTSD over the course of the previous year.  He denied any past suicide attempts, but reported occasional thoughts of suicide.  He also reported wanting to cause harm to people he believes have treated him unfairly, but did not have an active plan to act on those thoughts and was aware of the consequences of such actions.  In addition, the Veteran reported that he has a good relationship with his immediate family.

The examiner noted that the Veteran was unable to communicate interactively, it seemed as though he did not comprehend questions that were being asked of him, and mental status cognitive testing revealed the strong suggestion of auditory processing problems.  At that time, the Veteran's speech was normal, delusions and hallucinations were not observed, and informal memory testing revealed difficulty with immediate recall.  He was mildly depressed and fairly anxious.  The examiner noted that the anger exhibited by the Veteran, which has affected his functioning at work, seems to be a condition separate from his PTSD.  According to the examiner, the Veteran's anger management problem is the more prevalent and impairing condition.  Based on the foregoing, the examiner noted that the Veteran's PTSD signs and symptoms are transient or mild and decrease work efficiency and his ability to perform occupational tasks only during periods of significant stress.  The Veteran was assigned a GAF score of 55.

A November 2007 VA primary care note documents suicidal ideation without plan, and VA therapy notes dated December 2007 indicate that he Veteran was negative for both suicidal and homicidal ideation at that time.

VA provided another examination in November 2010.  At that time, the Veteran reported having recurrent thoughts of death.  He noted that his suicide attempts had onset in 1971-1972.  He also reported that, in 2005, he went to work with a baseball bat with intent to kill his boss, but his weapon was taken away.  The examiner noted drug use, traumatic brain injury with regard to a pre-service motor vehicle accident, other mental health disorders, socialization, and other causes as possible sources of his anger and difficulty with self-control.  A mental status examination revealed no remarkable affect, cognitions, behaviors, impairment of thought process or communication, inappropriate behavior, impaired impulse control, panic attacks, nor current suicidal or homicidal thoughts, ideation, plan, or intent.  He was socially appropriate, oriented, pleasant and cooperative, engaged, and focused on conversation.  He also answered questions without difficulty and demonstrated perfect recall in a short interval when assessed for memory impairment.  During that examination, he reported having auditory hallucinations at night.  The examiner assigned a GAF score of 45 and reported that the Veteran had reduced reliability and productivity due to PTSD.

During the period October 2011 to July 2012, the Veteran did not report suicidal or homicidal ideation upon evaluation.  However, in August 2012, the Veteran was admitted for treatment for homicidal ideation after he threatened an employee of a woman with whom he had a business arrangement.  He was assigned a GAF score of 15, and both auditory and visual hallucinations were noted at that time.  Shortly thereafter, during the period October 2012 to April 2013, clinicians noted that suicidal and homicidal ideation was not reported.

The most recent examination, which was conducted in December 2013, also documents a finding of occupational and social impairment with reduced reliability and productivity due to PTSD.  Generally, the Veteran engages in some social and leisure activities.  At that time, he reported that he carves and sells pens, makes and sells countertops, has a good relationship with his children, and speaks regularly with a minister.  He reported that he is unable to work due to his irritability and anger, but denied assaultiveness or recent legal problems.  Additionally, he has taken actions to prevent harm to others and denied imminent danger to himself or others.  Again, there was no impairment of thought process or communication, he did not demonstrate inappropriate behavior, he demonstrated a normal ability to maintain minimal personal hygiene, and he was oriented to time, date, and place.  The examiner reported that the Veteran is likely to be significantly impaired in a work environment that requires frequent interaction with others due to irritability and his symptoms would likely cause increased absenteeism, tardiness, and a need to leave work early.

In December 2014 and September 2015, the following was noted: moderately depressed and euthymic mood, irritability, full and appropriate range of affect, normal speech, linear and goal-directed thought process, no suicidal or homicidal ideation, grossly intact cognition, grossly intact memory, good concentration and attention, fair insight and judgment, appropriate grooming, and cooperative attitude.  He did not demonstrate delusions, he was oriented to time, date, and place, and he was assigned GAF scores of 55 and 60.

It is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's PTSD has approximated the schedular criteria for an initial disability rating of 70 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

In finding that a 70 percent rating is warranted for the entire period on appeal, the Board notes that the Veteran's PTSD has been productive of or characterized by suicidal ideation, obsessional rituals, depression, difficulty concentrating and understanding commands, some impairment of short-term memory, impaired impulse control, explosive anger outbursts, anger issues at work, and difficulty in adapting to stressful circumstances at work.  This combination of symptoms indicates that the Veteran's current disability approximates the criteria for a rating that represents occupational and social impairment with deficiencies in most areas, including work and mood.

The Board finds that a rating in excess of 70 percent is not warranted for the period on appeal because the Veteran's PTSD has not been productive of total occupational and social impairment.  Additionally, he has not demonstrated symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, the intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

The Board notes that the Veteran's inability to communicate interactively and comprehend questions was noted upon evaluation in December 2004 and August 2007, but finds that this report does not show gross impairment in thought processes or communication, or similar.  In so finding, the Board finds it highly probative that the Veteran's cognitive abilities were intact upon evaluation during the period February 2007 to May 2007, he answered questions without difficulty in November 2010, and he did not demonstrate impairment of thought process or communication upon examination in November 2010 and December 2013.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

In addition, the Board acknowledges that the Veteran has presented with hallucinations at times, but that these episodes are not persistent.  For example, hallucinations were noted in July 2005, November 2010, and during the period October 2011 to July 2012, but were not noted upon evaluation in November 2006, August 2007, and December 2013.  Thus, the evidence does not show that the Veteran's hallucinations were persistent or so frequent as to warrant a 100 percent rating.

Further, the Board notes that the evidence documents regular reports of impaired impulse control, suicidal ideation, and threatening behavior, but finds that the evidence is against finding that the Veteran has been a persistent danger to himself or others for more than a brief period.  Suicidal ideation was noted in January 2005, July 2005, May 2007, August 2007, November 2007, and November 2010.  However, clinicians noted that there was no suicidal ideation in November 2006, during the period February 2007 to May 2007, December 2007, during the period October 2011 to July 2012, during the period October 2012 to April 2013, December 2014, and September 2015.  Additionally, notwithstanding reports of homicidal thoughts in November 2006, May 2007, and August 2012, it was noted that the Veteran was either not homicidal or without homicidal ideation at the following times: December 2004, July 2005, during the period February 2007 to May 2007, December 2007, November 2010, during the period October 2011 to July 2012, during the period October 2012 to April 2013, December 2014, and September 2015.  Notably, treatment notes dated November 2007 document suicidal ideation without a plan, and the Veteran reported in December 2013 that he has taken action to prevent harm to others and denied imminent danger to himself or others.

Overall, given that ratings are to be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's symptoms more closely approximate the types of symptoms contemplated by a 70 percent rating for the entire period on appeal.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The preponderance of the evidence is presently against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology because the schedular criteria for psychiatric disabilities contemplate a wide variety of manifestations, to include those shown by the Veteran, and the Rating Schedule contemplates a level of disability that is more severe than what the Veteran has demonstrated.  Accordingly, extraschedular consideration is not warranted.

Furthermore, the evidence does not show that the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III.  Entitlement to a TDIU Prior To August 20, 2012

Generally, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16 (2015).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  See id.; see also Faust v. West, 13 Vet. App. 342, 355-56 (2000).  Generally, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

As the Veteran currently has a TDIU for the period from August 20, 2012, the Board will assess whether a TDIU is warranted for the period prior to August 20, 2012.  For at least a portion of the period prior to August 20, 2012, service connection was in effect for the following disabilities: PTSD; diabetes mellitus; scars, left lower leg; right lower extremity neuropathy; left lower extremity neuropathy; and erectile dysfunction.  Based on the grant of an initial 70 percent rating for PTSD in this decision, the Veteran is eligible for a TDIU under 38 C.F.R. § 4.16(a) for the period prior to August 20, 2012.

The Veteran reported in November 2013 that he last worked full-time on November 26, 2006.  Upon examination in November 2006, the Veteran reported that he lost fifteen days of work during the previous year due to diabetes and leg problems.  Further, in the absence of sufficient evidence to the contrary, the evidence also shows that the Veteran's psychiatric symptoms, to include anger, irritability, and periods of violence, are related to his PTSD and contribute to his inability to function in a work environment.  Here, the Board finds it highly probative that the Veteran has demonstrated consistent symptoms throughout the entire period on appeal and the examiner who evaluated the Veteran in December 2013 reported that he is likely to be significantly impaired in a work environment that requires frequent interaction with others due to irritability and his symptoms would likely cause increased absenteeism, tardiness, and a need to leave work early.

Thus, the Board finds that he is entitled to a TDIU for the period from November 27, 2006, to August 19, 2012.  The Board finds that a TDIU is not warranted for the period on appeal prior to November 27, 2006, because the Veteran was employed at that time.  There is no doubt to be resolved as to this issue.


ORDER

Subject to the applicable regulations concerning the payment of monetary benefits, a disability rating of 70 percent, and no more, is granted for PTSD for the period on appeal prior to August 20, 2012.

A disability rating in excess of 70 percent for PTSD is denied for the period on appeal from August 20, 2012.

Subject to the applicable regulations concerning the payment of monetary benefits, a TDIU is granted for the period on appeal from November 27, 2006.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


